*154ON PETITION FOR REHEARING.
(January 29, 1913.)
AILSHIE, C. J.
— A petition for rehearing has been filed in this ease which deals alone with the question of attorney fee.
The court held in'the original opinion that the respondent Smith was not entitled to recover an attorney fee on the foreclosure of his vendor’s lien‘as against Collins and the bank. It is contended, however, in the petition that the attorney fee ought to stand as against the maker of the note, Schultz. Schultz did not appeal, and so the judgment as against him was in no way disturbed or modified by the opinion in this ease. It was not intended that it should be disturbed in any respect. The judgment as to Schultz will stand as originally entered in the district court, and the attorney fee will be disallowed only as to Collins and the bank of Nez Perce.
With the foregoing correction and directions, the petition will be denied.
Sullivan and Stewart, JJ., concur.